Citation Nr: 1449773	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  09-36 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee



THE ISSUES

1. Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.
 
2. Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, claimed as secondary to service-connected diabetes mellitus, type II.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States





ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO.

The Board previously remanded this matter in June 2011 and April 2014 and now finds that there was substantial compliance with the remand instructions, as will be discussed further hereinbelow.


FINDINGS OF FACT

1. The currently demonstrated hypertension is not shown to have been caused or aggravated by a service-connected disability.  

2. The currently demonstrated peripheral neuropathy of the bilateral lower extremities is not shown to have been caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW


1. The Veteran's disability manifested by hypertension is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2013).

2. The Veteran's disability manifested by peripheral neuropathy of the bilateral lower extremities is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in May 2008.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, and an informal hearing presentation from the Veteran's representative.

The Board finds that there was substantial compliance with the prior Board remand directives.  The Veteran was afforded a VA examination in May 2014.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate examination.  Supporting rationale was also provided for the opinion proffered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2013).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  Hypertension and peripheral neuropathy are not among the disease listed at 38 C.F.R. § 3.309(e).  The Veteran had service in the Republic of Vietnam and is presumed to have been exposed to herbicide.

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2013).  

To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board notes that the Veteran does not assert, nor the evidence serve to show, that the claimed hypertension or bilateral lower extremity peripheral neuropathy had its clinical onset during service or was due to an event or incident of his service, including any presumed Agent Orange exposure therein.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Under VA regulations, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters of mercury (mm/Hg) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm/Hg or greater with a diastolic blood pressure of less than 90 mm/Hg. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2013).  The service treatment records do not show diagnoses or treatment for hypertension for VA purposes.  Rather, the Veteran contends that hypertension and bilateral lower extremity peripheral neuropathy are related to his service-connected Type-II diabetes mellitus.

Analysis

The Board finds that the weight of the evidence reflects that the Veteran's service-connected diabetes mellitus did not cause or aggravate the Veteran's hypertension or bilateral lower extremity peripheral neuropathy. 

A May 2014 VA examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate examination.  

The May 2014 VA examiner opined that that the Veteran's hypertension and bilateral lower extremity peripheral neuropathy are not proximately due to or the result of the Veteran's service-connected diabetes mellitus.  

The May 2014 VA examiner also opined that the Veteran's service-connected diabetes mellitus did not aggravate the Veteran's hypertension and bilateral lower extremity peripheral neuropathy.  

The May 2014 VA examiner found that although the medical evidence confirms that the Veteran has hypertension and bilateral lower extremity peripheral neuropathy, these disorders had onset prior to his Type-II diabetes mellitus.  

As noted by the May 2014 VA examiner, the medical evidence shows that the Veteran was diagnosed with hypertension many years prior to a diagnosis of diabetes mellitus.  The examiner cited to the medical evidence of record in support of their opinion, noting that diabetes mellitus does not cause or aggravate hypertension in the absence of renal disease.  The examiner noted that the Veteran is currently only on a single medication for his hypertension and that there is no medical evidence of aggravation of his hypertension by his service-connected diabetes mellitus.  

The May 2014 VA examiner also found that the evidence of record shows the Veteran has had symptoms of bilateral lower extremity peripheral neuropathy since he was diagnosed with Guillian Barre syndrome (GBS) in approximately 1999.  The VA examiner opined that the Veteran's symptoms have persisted since that time and that there is no medical evidence that the Veteran's diabetes mellitus has contributed to or aggravated this condition.  The examiner also noted that peripheral neuropathy can worsen over time and there is no evidence that the diabetes has contributed or aggravated this condition.

Significantly, a May 2008 Agent Orange Registry examination notes that the Veteran was diagnosed with Guillian Barre syndrome in December 1999 and was treated, but has continued to have numbness in his feet.  The Veteran underwent nerve conduction studies at the time of the diagnosis of GBS that were negative for evidence of diabetic neuropathy.  A separate notation shows the Veteran was diagnosed with hypertension in the 1980's and that while hospitalized in 1985 for diverticulitis, the Veteran demonstrated high glucose readings and was told to monitor his diet on discharge.  Furthermore, the May 2008 examiner notes that there is no other confirmation or treatment for diabetes mellitus until April 2008 at the Nashville VA Medical Center.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, there is no dispute that Veteran is competent to report symptoms such as numbness and tingling in his lower extremities because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Furthermore, the Board has no reason to doubt the Veteran's subjective complaints of numbness and tingling in his lower extremities and finds such assertions credible.  

However, the May 2014 VA examiner's opinion, in determining that the Veteran's hypertension and bilateral lower extremity peripheral neuropathy are unrelated to his service-connected diabetes mellitus, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board notes that the opinion of the May 2014 VA examiner is consistent with the medical evidence of record.  The May 2014 VA examiner explained the reasons for their conclusions based on an accurate characterization of the evidence of record; thus, this opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's hypertension and bilateral lower extremity peripheral neuropathy to his service-connected diabetes mellitus, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinions of the May 2014 VA examination report and the clinical evidence of record.  

A preponderance of the evidence is against a finding that the Veteran's hypertension and bilateral lower extremity peripheral neuropathy were proximately caused by his service-connected diabetes mellitus.  Furthermore, a preponderance of the evidence is against a finding that any increase in severity of the Veteran's nonservice-connected hypertension and bilateral lower extremity peripheral neuropathy is proximately due to or the result of the service-connected diabetes mellitus.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II is denied.
 
Service connection for peripheral neuropathy, bilateral lower extremities, claimed as secondary to service-connected diabetes mellitus, type II is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


